Filed 7/22/16 In re S.A. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re S.A., a Person Coming Under the
Juvenile Court Law.

AMBER S.,
         Petitioner,                                                  A148502
v.
                                                                      (Contra Costa County
THE SUPERIOR COURT OF CONTRA                                          Super. Ct. No. J15-J00876)
COSTA COUNTY,
         Respondent;
CONTRA COSTA COUNTY CHILDREN
AND FAMILY SERVICES BUREAU,
         Real Party in Interest.


         Petitioner Amber S. (Mother), mother of 11-month-old S.A., seeks review by
extraordinary writ, pursuant to California Rules of Court, rule 8.452, of the juvenile
court’s orders terminating reunification services and setting the matter for a permanency
planning hearing, pursuant to Welfare and Institutions Code section 366.26.1 Mother
contends substantial evidence does not support the juvenile court’s finding that the
Contra Costa County Children and Family Services Bureau (Bureau) provided reasonable
services to her. We shall deny the petition for extraordinary writ.


         1
        All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                                             1
                 FACTUAL AND PROCEDURAL BACKGROUND
       On August 17, 2015, the Bureau filed an original petition alleging that S.A. came
within the provisions of section 300, subdivision (b). The petition alleged that Mother
had a chronic substance abuse problem that significantly interfered with her ability to
parent in that she had tested positive for cocaine and amphetamine in May 2015, during
her pregnancy with S.A.; she had tested positive for amphetamine and ecstasy in August
2015, at the time of S.A.’s birth; S.A. had tested positive for amphetamine at the time of
her birth; and Mother had a self-reported history of methamphetamine use since age nine.
       On August 18, 2015, the juvenile court ordered S.A. detained.
       In the detention/jurisdiction report filed on September 28, 2015, the social worker
reported that she had interviewed Mother, who said that she was aware that S.A. was
born exposed to methamphetamine and that she had “made a mistake.” Mother also
stated that she had been using methamphetamine “off and on” since she was nine years
old. Mother had three other children between the ages of 8 and 16, none of whom were
in her custody. Mother said she was willing to enter a drug treatment program.
       At the September 28, 2015 jurisdiction hearing, Mother pleaded no contest and the
court sustained the petition, which had been amended to state that Mother had a chronic
substance abuse problem that interfered with her ability to parent in that she had tested
positive for amphetamine and ecstasy at the time of S.A.’s birth and S.A. had tested
positive for amphetamine at the time of her birth.
       In the disposition report filed on November 4, 2015, the social worker reported
that Mother had acknowledged a 20-year history of using methamphetamine, including
the night before S.A.’s birth. She also acknowledged a significant criminal history
related to her substance abuse. Mother reported having mental health issues for which
she had required ongoing treatment. In 2003, she had been diagnosed with depression,
borderline personality disorder with suicidal tendencies, and bipolar disorder, and had
been hospitalized in the past. According to the social worker, Mother “has . . . ensured
the state [that] her mental health continues to be monitored, and is in compliance with her
psychotropic medications.”


                                             2
       Mother had, however, “exhibited little in efforts to address substance abuse
treatment,” despite the fact that the social worker had provided her with treatment
program information, including current availability, and ongoing orientation information
on several occasions. The social worker had also encouraged Mother to enroll in
outpatient treatment while she waited for a residential treatment opening. The social
worker had repeatedly asked Mother about her progress with getting into treatment, but
Mother said she could not make appointments for intake or orientations due to
transportation issues and had declined the social worker’s offer of bus passes. The social
worker had referred Mother to drug testing, but Mother reported having difficulty
obtaining an identification card due to problems obtaining her birth certificate from out of
state. The social worker therefore arranged for her to obtain a temporary identification
from the Bureau for purposes of drug testing only. The social worker had also referred
Mother to parenting classes.
       Mother was consistently participating in visitation with S.A., who had been placed
in a foster home. S.A. was born premature and exposed to methamphetamine. There
were concerns about jerky movements and potential seizure activity, although she
appeared to be developmentally on target. Mother also has three older children, two of
whom were living with relatives out of state and one of whom had been adopted by the
maternal grandmother in an open adoption. The maternal grandmother had submitted
paperwork to be assessed as a placement for S.A., although there were concerns about
placing S.A. with her.
       The Bureau recommended that reunification services be provided to Mother. The
Bureau believed she would be best served by entering into a residential treatment
program followed by outpatient treatment, as well as by random drug testing and ongoing
participation in Narcotics Anonymous meetings. The Bureau also believed that, while
recovery would be the primary focus of her case plan, Mother would also benefit from
individual therapy and parenting classes.




                                             3
       At the November 4, 2015 disposition hearing,2 the juvenile court adjudged S.A. a
dependent child, and ordered out of home placement and family reunification services.
The court adopted the Bureau’s proposed case plan, which required Mother to participate
in a mental health assessment and general counseling, a parenting education class,
inpatient substance abuse treatment and aftercare, substance abuse testing, and a 12-step
program.3
       In the six-month review report filed on May 16, 2016, the social worker reported
that she had referred Mother to the following services: random drug testing, 12-step
meetings, a parenting class and a parenting partner, therapy, and supervised visitation.
The social worker had also spoken with Mother several times about treatment programs,
12-step meetings, and drug testing, and had encouraged her to engage in services.
Mother had initially reported that she was on waiting lists for multiple residential
treatment programs. However, she never began drug testing or attending 12-step
meetings. In February 2016, Mother told the social worker that one reason she was not
going to 12-step meetings was because “she has a very difficult time being around
people. In fact, she stated that she is seeing a therapist and taking Wellbutrin to help her
with the problem.” In March, Mother admitted that she had stopped trying to get into a
residential treatment program and had never begun drug testing because “ ‘[w]hat’s the
point when I would just give a dirty test?’ ”4 When the social worker spoke with Mother
about the possibility of adoption for S.A., Mother said, “ ‘I can’t take care of myself so
how can I take care of her?’ ”




       2
           Mother tested positive for amphetamine at the disposition hearing.
       3
        Mother’s boyfriend was considered an alleged father until paternity testing
indicated he was not the biological father. The court found that he was neither the
biological nor the presumed father, and therefore ordered him removed as a party.
       4
        Mother, who was helping her boyfriend to care for his disabled mother and the
mother’s roommate, said she was so overwhelmed from that activity “that she had no
energy or desire to enter a drug program.”


                                              4
       Mother had consistently participated in weekly supervised visits with S.A., during
which she was “always loving and appropriate with the child.” S.A. was in good health
and was developmentally on target, both physically and cognitively. S.A. had been
placed in a concurrent home in March 2016.
       The Bureau recommended that the court terminate Mother’s reunification services
and set a section 366.26 hearing.
       At the May 16, 2016 contested six-month review hearing, Social Worker Denise
Spolerich testified that she had been the social worker assigned to the case since
November 2015. Spolerich met with Mother in December 2015, and again in January
2016, at which time they discussed drug testing and what Mother felt was keeping her
from attending 12-step meetings. Spolerich also referred her to several possible
parenting classes.
       In January 2016, Mother told Spolerich that she was seeing a psychiatrist,
although Spolerich had “made the mistake of not following up on that” by getting the
psychiatrist’s name for verification purposes. Mother said she was seeing the psychiatrist
through county mental health and that “she was really trying to work on the issues she
was dealing with that she felt were keeping her from both going to 12-step meetings and
participating in an inpatient program.” Spolerich obtained a referral for Mother to
participate in a mental health assessment through the Bureau’s mental health liaison. At
the end of January, Spolerich gave Mother the name of the mental health professional
who would perform the assessment.
       Spolerich and Mother also met in February 2016, and discussed Mother’s case
plan. Mother again reported that she was meeting with a psychiatrist every other week
and was taking medication. Mother explained that she was seeing the psychiatrist due to
her difficulty being around other people, which was one of the reasons she had not
entered a drug treatment program or attended 12-step meetings. Spolerich encouraged
her to continue with the therapy. Spolerich subsequently left a message for the
psychiatrist, but was not able to make direct contact with him. During the February
meeting, Mother also told Spolerich that she was still using methamphetamine.


                                             5
       Spolerich had most recently met with Mother on March 3, 2016, at which time
they discussed the importance of residential treatment, drug testing, and the 12-step
program requirement in Mother’s case plan. Spolerich gave Mother a new drug treatment
referral to three potential programs, along with the phone numbers to call. Between their
in-person meetings, Spolerich and Mother also talked on the phone at least once a month.
       Spolerich testified that Mother had been very regular in her visits with S.A.
Spolerich did not know of any visits that she had missed.
       At the conclusion of the hearing, the court found that Mother was a very
sympathetic person who had experienced extensive trauma in her life, including in her
relationship with her boyfriend. “And she has not been able to find a path out of that
dysfunction and substance abuse. [¶] And [Mother] really is appropriate during the visits
and very loving. It’s seldom that I have ever read such warm comments and descriptions
about what transpires in the visit. Which is very sad.
       “On the other hand, I do find based on the testimony of Ms. Spolerich as well as
what’s contained in the report that reasonable services were offered. And that the social
worker on multiple occasions provided referrals and information and encouragement to
mother to get engaged and get started. It’s not up to the [Bureau] to lead mother to the
program. And at some point, if [Mother] is going to be successful, part of the test of that
is being able to get up in the morning and finding yourself to [sic] those services. And
[Mother] has just been unable to do that.” The court therefore terminated reunification
services and set the matter for a section 366.26 hearing on September 12, 2016.
       On May 19, 2016, Mother filed a notice of intent to file writ petition.5
                                      DISCUSSION
                           Reasonable Services Were Provided
       Mother contends substantial evidence does not support the juvenile court’s finding
that reasonable services were provided.


       5
         On June 17, 2016, we denied Mother’s request for a stay pending resolution of
the petition.


                                             6
       “The court shall not order that a hearing pursuant to Section 366.26 be held unless
there is clear and convincing evidence that reasonable services have been provided or
offered to the parent . . . .” (§ 366.21, subd. (g)(1)(C); accord, § 361.5, subd. (a)(3).)
       “ ‘[T]he focus of reunification services is to remedy those problems which led to
the removal of the children.’ [Citation.] A reunification plan must be tailored to the
particular individual and family, addressing the unique facts of that family. [Citation.] A
social services agency is required to make a good faith effort to address the parent’s
problems through services, to maintain reasonable contact with the parent during the
course of the plan, and to make reasonable efforts to assist the parent in areas where
compliance proves difficult. [Citation.] However, in most cases more services might
have been provided and the services provided are often imperfect. [Citation.] ‘The
standard is not whether the services provided were the best that might be provided in an
ideal world, but whether the services were reasonable under the circumstances.’
[Citation.]” (Katie V. v. Superior Court (2005) 130 Cal.App.4th 586, 598-599 (Katie V.);
see also In re Riva M. (1991) 235 Cal.App.3d 403, 414 [a reasonable services finding is
appropriate when the record shows “that the supervising agency identified the problems
leading to the loss of custody, offered services designed to remedy those problems,
maintained reasonable contact with the parents during the course of the service plan, and
made reasonable efforts to assist the parents in areas where compliance proved
difficult”].)
       We review the juvenile court’s findings for substantial evidence, “reviewing the
evidence in a light most favorable to the prevailing party and indulging in all legitimate
and reasonable inferences to uphold the court’s ruling.” (Katie V., supra, 130
Cal.App.4th at p. 598.)
       Here, Mother argues that the Bureau failed “to offer or provide any services
pertaining to [her] mental health needs arising from her mental health disability.” We
disagree.
       First, the circumstances underlying the dependency petition in this case involved
Mother’s chronic substance abuse and its effects on her ability to parent newborn S.A.


                                               7
The Bureau therefore devised a case plan aimed at assisting Mother to overcome her
substance abuse issues, with requirements that she participate in inpatient substance
abuse treatment and aftercare, substance abuse testing, and a 12-step program. The social
worker assigned to the case repeatedly attempted to assist Mother to meet these
requirements. In face-to-face meetings and telephone calls, the social worker provided
Mother with a number of referrals to and information regarding residential treatment
programs, while also encouraging her to enroll in outpatient treatment until an opening in
a residential program arose. The social worker also referred Mother to random drug
testing and a 12-step program.
       The social worker repeatedly encouraged Mother to engage in these services and
discussed with her the barriers to doing so. When Mother said she was unable to get to
intake appointments or orientations due to transportation issues, the social worker offered
bus passes, which Mother refused. When Mother said she could not drug test because
she did not have identification, the social worker arranged for her to obtain a temporary
identification for drug testing purposes only. Despite the various referrals and support,
Mother failed to engage in any of the offered services related to her substance abuse.6
       Second, while participation in services related to overcoming her chronic
substance abuse was the primary focus of Mother’s case plan, the case plan also required
her to participate in individual therapy, a mental health assessment, and parenting classes.
Although Mother asserts that the Bureau never referred her to either a parenting
education program or a mental health assessment, the record shows otherwise. Following
the disposition hearing in November 2015, the social worker referred Mother to both a
parenting class and a parenting partner. At the six-month review hearing, the social



       6
         Mother points out that the Bureau’s drug testing referral process was changed
during the course of the dependency and the social worker did not explain the new
process to her until their meeting in March 2016. It is not clear from the record when the
procedures for drug testing changed but, even assuming it was significantly before the
March meeting, there is no evidence that Mother had ever attempted to drug test, much
less that she had tried and been unsuccessful due to the change in procedures.


                                             8
worker testified that, in January 2016, she gave Mother another referral to parenting
classes and discussed the various options with her. The social worker also testified that,
in late January, she obtained a referral for Mother to participate in a mental health
assessment, for which she gave mother the contact information.
       With respect to individual therapy, Mother reported that she had mental health
issues that required treatment, having been diagnosed in 2003 with depression, borderline
personality disorder with suicidal tendencies, and bipolar disorder. The social worker
noted in the November 2015 disposition report that, although Mother had made little
effort to address her substance abuse issues, she had “ensured the state of her mental
health continues to be monitored” and was “in compliance with her psychotropic
medications.” During a February 2016 meeting with the social worker, Mother told her
that one reason she was not going to 12-step meetings was because she had a hard time
being around people, but said she was seeing a therapist and taking medication to help
with the problem.7 She was meeting with her psychiatrist every other week and “was
really trying to work on the issues she was dealing with that she felt were keeping her
from both going to 12-step meetings and participating in an inpatient program.” The
social worker encouraged Mother to continue with the therapy. Although, when Mother
first told her that she was seeing a psychiatrist, the social worker had “made the mistake
of not following up on that” by getting the psychiatrist’s name from Mother, the social
worker subsequently did leave a message for the psychiatrist, but was unable to make
contact.
       Mother claims that the Bureau’s failure to better monitor and support her mental
health needs undermined her ability to successfully engage in her case plan. The record
belies Mother’s assertion that the lack of sufficient mental health support rendered her
unable to participate in the case plan. Although it would have been preferable for the

       7
        Mother also said she had stopped trying to get into residential treatment because
she was exhausted from other commitments and had no energy to enter a drug program.
She had not begun drug testing because she did not see the point of doing so when she
knew she would not test clean.


                                              9
social worker to refer Mother for a mental health assessment before January 2016 and to
have made additional attempts to contact Mother’s psychiatrist, this alone does not
demonstrate that the Bureau failed to provide Mother with reasonable services. Mother
had ensured that her mental health needs were being addressed through regular therapy
appointments and monitoring of her medication, which she believed was helping her. As
she told the social worker, she was working with the psychiatrist to address her difficulty
being around other people. On the other hand, after receiving the mental health
assessment referral, she failed to participate in an assessment. In addition, it is notable
that Mother was able to consistently attend weekly visits with S.A., during which she was
always loving and appropriate. In fact, the social worker was not aware of her having
missed a single visit.
       Mother thus was able to participate in two components of her case plan: individual
therapy and visitation, for which she is to be commended. It was the other case plan
requirements, particularly those related to the substance abuse issues on which S.A.’s
dependency was based, that she repeatedly failed to follow through with, while offering
various excuses for not doing so.8 The record thus reflects that the Bureau attempted to
support Mother in overcoming the primary obstacle to reunification with S.A., i.e., her
ongoing substance abuse. (See Katie V., supra, 130 Cal.App.4th at pp. 598-599; In re
Riva M., supra, 235 Cal.App.3d at p. 414.) Unfortunately, Mother did not avail herself of
the services offered.
       Mother cites In re Elizabeth R. (1995) 35 Cal.App.4th 1774, 1792 and In re
Victoria M. (1989) 207 Cal.App.3d 1317, 1320 in support of her argument that the
Bureau was required to, but did not, accommodate her special needs as a mentally ill
person. She again criticizes the Bureau’s alleged failure to refer her for a mental health
assessment or a parenting education course, which, as previously discussed, it in fact did.
But she does not identify any special accommodations that should have been provided


       8
       She also failed to follow through with the referrals for a mental health
assessment and parenting classes.


                                             10
beyond the referrals to substance abuse and other services, along with the social worker’s
ongoing encouragement and reminders of the importance of satisfying her case plan
requirements. (See Angela S. v. Superior Court (1995) 36 Cal.App.4th 758, 762 [“The
fact that a parent suffers from emotional problems does not excuse her from the statutory
requirement of participating in a reunification plan, as some capacity to achieve the
reunification goals is presumed”].) Mother unfortunately did not use the resources that
were offered to support her in overcoming her substance abuse issues.
       As in most cases, the services provided to Mother were not perfect, but they were
plainly reasonable in the circumstances. (See Katie V., supra, 130 Cal.App.4th at
pp. 598-599.) Substantial evidence supports the juvenile court’s finding that reasonable
services were provided. (See id. at p. 598; see also §§ 361.5, subd. (a)(3), 366.21, subd.
(g)(1)(C).)
                                     DISPOSITION
       The petition for extraordinary writ is denied on the merits. Our decision is final as
to this court immediately. (Cal. Rules of Court, rule 8.490(b)(2)(A).)

                                                 _________________________
                                                 Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Miller, J.




                                            11